Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), made and entered into by and
between ARENA PHARMACEUTICALS, INC., a Delaware corporation (“Seller”), and
LINCOLN PROPERTY COMPANY COMMERCIAL, INC., a Texas corporation, or its assigns
(“Purchaser”).

 

WITNESSETH:

 

1.                                       Purchase and Sale.  Subject to the
terms and conditions of this Agreement, and for good and valuable consideration,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, all of the following (collectively, the “Property”):

 

(a)                                  The real property (the “Land”) located at
6138-6150 Nancy Ridge Drive, City of San Diego, County of San Diego, State of
California, legally described on Exhibit A attached hereto, including all right,
title and interest of Seller in and to all adjacent streets, alleys,
rights-of-way, any strips or gores between the Land and adjacent properties, and
all tenements, hereditaments, easements, appurtenances, access rights and
parking rights benefiting the Land (provided that Seller shall retain any right,
title or interest to any of the foregoing to the extent appurtenant to any real
property owned or leased by Seller that is not being transferred pursuant to
this Agreement).

 

(b)                                 The buildings known as Buildings B and C
situated on the Land containing approximately 54,000 rentable square feet, and
any and all other structures, fixtures and improvements of every kind and
character situated on the Land, including, without limitation, all chemistry
hoods and all mechanical, electrical, heating, air conditioning and plumbing
fixtures (collectively, the “Improvements”); provided, however, the emergency
generator, the security system and related equipment, and moveable personal
property will not be conveyed pursuant to this Agreement.

 

(c)                                  All licenses, permits, certificates of
occupancy, zoning approvals, dedications, subdivision maps or plats,
entitlements, and utility deposits issued, approved or granted by any
authorities or otherwise filed, recorded, issued or granted in connection with
the Land or the Improvements (collectively, the “Licenses and Permits”).

 

(d)                                 To the extent owned by Seller, all of the
following items which are in the possession of, under the control or, or
reasonably available to Seller (collectively, the “Records and Plans”):

 

(i)                                     all preliminary, final and proposed
building plans and specifications (including “as-built” drawings) respecting the
Improvements;

 

Execution Version

 

--------------------------------------------------------------------------------


 

(ii)                                  all structural reviews, architectural
drawings, and engineering, soils, architectural, environmental, seismic and
drainage reports, studies and certificates and other documents pertaining to the
Land and the Improvements;

 

(iii)                               all warranties, guaranties and bonds
relating to the Improvements.

 

2.                                       Purchase Price.  The purchase price for
the Property (the “Purchase Price”) is Thirteen Million and No/100 Dollars
($13,000,000.00), and shall be payable in cash at the Closing (as hereinafter
defined) by wire transfer through the Federal Reserve System or other
immediately available funds.  The Purchase Price is based on the assumption that
the buildings comprising the Improvements (the “Buildings”) contain 54,000
rentable square feet.  The number of rentable square feet contained in the
Buildings shall be verified to the satisfaction of Seller and Purchaser during
the Inspection Period (as defined in Paragraph 6), and if it is determined that
the Buildings contain more or less than 54,000 rentable square feet, then the
Purchase Price shall be adjusted to equal the product of $240.74 times the
number of rentable square feet contained in the Buildings.  The number of
rentable square feet shall be specified in the Lease (as defined in Paragraph
10).

 

3.                                       Opening of Escrow/Deposit.  Within one
business day after the execution of this agreement by both parties, an escrow
shall be opened with First American Title Insurance Company (the “Title
Company”), 515 South Figueroa Street, Suite 700, Los Angeles, California 90071,
Attn: Greg Schultz, Telephone (213) 623-1552 (the “Escrow Agent”), and Purchaser
shall deposit with the Escrow Agent as earnest money the sum of Fifty Thousand
and No/100 Dollars ($50,000.00) (the “Initial Deposit”), to be held by the
Escrow Agent pursuant to the terms of this Agreement.  Subject to Purchaser’s
right to terminate this Agreement pursuant to paragraph 6(a) hereof, on or
before the last day of the Inspection Period (as defined in paragraph 6(a)
hereof), Purchaser shall deposit with the Escrow Agent as additional earnest
money the additional sum of Fifty Thousand and No/100 Dollars ($50,000.00) (the
“Additional Deposit”), to be held by the Escrow Agent pursuant to the terms of
this Agreement.  As used in this Agreement, the term “Deposit” shall initially
refer to the Initial Deposit, and, if the Additional Deposit is made, the term
“Deposit” shall refer collectively to the Initial Deposit and the Additional
Deposit.  The term “Deposit” shall also include interest earned thereon.  The
Deposit shall be either in the form of a check which shall be immediately cashed
by the Escrow Agent or by wire transfer to the Escrow Agent, and the proceeds
thereof shall be deposited in an interest bearing account.  If this Agreement
closes, the Deposit shall be applied toward the payment of the Purchase Price at
the Closing.  If this Agreement does not close, then the Deposit shall be either
returned to Purchaser or paid to Seller in accordance with the provisions of
paragraph 15 below.

 

2

--------------------------------------------------------------------------------


 

4.                                       Evidence of Title; Survey.

 

(a)                                  Title Report.  Within ten (10) days after
the Effective Date (as hereinafter defined), Seller, at its sole expense, shall
furnish or cause to be furnished to Purchaser (i) a preliminary report (the
“Title Report”) issued by the Title Company, showing the state of title to the
Property, together with (ii) true, correct and legible copies of any and all
instruments (the “Title Exceptions”) referred to in the Title Report as
constituting or containing exceptions or restrictions upon the title of Seller.

 

(b)                                 Title and Survey Review.  Purchaser shall
have a period of twenty (20) days after receipt of the Title Report and the
Title Exceptions within which to review such documents and to notify Seller in
writing of any items which Purchaser deems, in its sole discretion,
objectionable.  Any Title Exception included in the Title Report to which
Purchaser does not timely object shall be deemed to be a “Permitted Exception.” 
If there are objections by Purchaser (which objections may include endorsements
requested by Purchaser which the Title Company is unwilling to issue), Seller
shall have the opportunity to attempt to cure the same, but Seller shall not be
obligated to cure any of Purchaser’s objections.  Within five (5) days after
receipt of Purchaser’s notice of title objections, Seller shall deliver written
notice to Purchaser listing any of Purchaser’s objections which Seller agrees to
cure and those which Seller is either unable or unwilling to cure.  If Seller
does not deliver the notice within the five (5) days provided in the previous
sentence, such inaction shall constitute notice that Seller is unwilling to cure
Purchaser’s objections.  If Seller does not agree to cure all of Purchaser’s
objections, Purchaser shall have the right to either (i) terminate this
Agreement by delivering written notice thereof to Seller within a further five
(5) days or (ii) waive its objections and accept such title as Seller is able to
convey, in which case the title objections which are not cured shall also be
deemed to be Permitted Exceptions.  Notwithstanding anything contained herein to
the contrary, Seller shall be obligated (on or before the Closing) to obtain a
release of any liens against the Property securing indebtedness of Seller.

 

5.                                       Additional Documents and Information. 
Within five (5) days after the Effective Date, Seller shall deliver the
following documents and items to Purchaser to the extent Seller has Knowledge of
them and they are either in Seller’s possession or readily available to Seller,
without any representations or warranties by Seller other than as provided in
paragraph 8:

 

(a)                                  Copies of all material correspondence in
Seller’s possession with any city, county or other governmental entity relating
to the ownership, development or operation of the Property.

 

(b)                                 Copies of all as-built plans and
specifications relating to the Improvements.

 

(c)                                  Legible copies of all Licenses and Permits,
specifically including, without limitation, the certificate of occupancy for the
Improvements.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Legible copies of all insurance policies in
effect with respect to the Property, and copies of all claims and settlements of
$25,000.00 or more.

 

(e)                                  Legible copies of all service contracts and
maintenance agreements (the ”Service Contracts”) and all modifications or
amendments thereto and all correspondence and other documents, agreements and
writings affecting the Service Contracts.

 

(f)                                    Copies of all landscape plans, irrigation
plans, utility plans and maintenance records in the possession of, or reasonably
available to Seller.

 

(g)                                 Legible copies of all Records and Plans.

 

(h)                                 A list of all presently pending claims,
actions, suits or any other legal or administrative proceedings relating to the
Property, which list shall describe in reasonable detail the current status of
all such matters and the estimated monetary exposure thereunder.  Seller shall
notify Purchaser within five (5) days after any additional claim or matter is
made or instituted.

 

(i)                                     Copies of ad valorem tax statements
covering the Property for the current year, if available, and for the two (2)
immediately preceding calendar years and all subsequent notices of assessment or
appraised value with respect to the Property.

 

(j)                                     Copies of all reports and logs
maintained by Seller regarding the condition and maintenance of the
Improvements, specifically including, without limitation, the roof, HVAC and
mechanical systems.

 

(k)                                  Copies of any environmental audits of the
Property obtained by or delivered to Seller, including any reports regarding
asbestos abatement or remediation that may have been performed at the Property.

 

(l)                                     Copy of the most recent survey of the
Land and the Improvements in Seller’s possession, if any.

 

If this Agreement does not close for any reason, all reports or studies given to
Purchaser by Seller will be promptly returned to Seller as provided in paragraph
16(d).

 

6.                                       Conditions Precedent to Purchaser’s
Obligation.  Purchaser’s obligation to close the sale and purchase hereunder is
subject to the following conditions precedent:

 

(a)                                  Inspection Period.

 

(i)                                     Purchaser shall have a period ending at
5:00 p.m. Pacific Time on the date which is sixty (60) days after the Effective
Date (the “Inspection Period”), within which to

 

4

--------------------------------------------------------------------------------


 

(i) review the items described in paragraph 5 above, (ii) conduct a physical
inspection of the Property, (iii) verify the square footage of the buildings
comprising the Improvements, (iv) conduct such other inspections, tests,
investigations and feasibility studies as Purchaser may deem necessary or
advisable in connection with its purchase of the Property, and (v) secure
adequate financing for the purchase of the Property on terms acceptable to
Purchaser in Purchaser’s sole and absolute discretion.  Purchaser and its duly
authorized agents and representatives shall be given reasonable access to the
Property at any time, and from time to time, prior to the Closing for the
purpose of conducting such inspections, tests, studies and other investigations;
provided, however, that Purchaser shall not unreasonably disturb any business of
Seller in connection with the Property and provided that Seller shall be
afforded the opportunity to participate in such visitations.  Purchaser shall
keep the Property free and clear of any mechanics’ liens, materialmen’s liens or
claims arising out of any of Purchaser’s activities or of Purchaser’s
representatives on or with respect to the Property.  All entries onto the
Property by Purchaser and all inspections and examinations thereof shall be at
Purchaser’s sole cost and expense, shall be done in a workmanlike manner in
accordance with all applicable codes, statutes, ordinances, rules, regulations
and laws and shall not disturb in any way the quiet occupancy or enjoyment of
any occupant of the Property.  Purchaser shall not perform any test or
inspection or carry out any activity at the Property which may damage the
Property in any way or which is physically intrusive into the Improvements or
the Land without the prior written consent of Seller, which consent shall not be
unreasonably withheld or delayed.  After each entry onto any portion of the
Property, Purchaser, at its sole cost and expense shall repair (which shall
include replacement where necessary) any damage to the Property arising from
such entry.  In connection with any inspection on the Property, Purchaser and
Purchaser’s representatives shall (x) carry liability insurance adequate in
Seller’s reasonable judgment and, upon the request of Seller, will provide
Seller with written evidence of same, and (y) name Seller as an additional
insured for such liability insurance.  Purchaser will give Seller reasonable
prior notice of its intention to conduct any inspections or tests with respect
to the Property and Seller reserves the right to have a representative present.

 

(ii)                                  If all the items listed in paragraph 5
above are not provided to Purchaser prior to the end of the Inspection Period,
or if such inspections, tests, studies or other investigations are not
satisfactory, or if Purchaser determines that the Property is unsuitable for any
other reason, in Purchaser’s sole and absolute discretion, Purchaser shall have
the right to terminate this Agreement.  If Purchaser elects to proceed with this
transaction, Purchaser shall deliver written notice to such effect to Seller and
make the Additional Deposit with the Escrow Agent on or before the last day of
the Inspection Period.  If Purchaser fails to provide Seller with written notice
of its intent to proceed with this transaction or to make the Additional Deposit
on or before the last day of the Inspection Period, then Purchaser shall be
deemed to have exercised its right to terminate this Agreement under this
paragraph 6(a).  Purchaser agrees to indemnify and hold Seller harmless from any
liens, claims, damages, losses or expenses incurred by Purchaser in connection
with its inspections, tests, studies or other investigations hereunder;
provided, however, Purchaser’s obligation shall not extend to any diminution in
the value of the Property caused by, or other consequences of, Purchaser’s
discovery of problems or other conditions on or with respect to the

 

5

--------------------------------------------------------------------------------


 

Property, nor shall Purchaser’s obligation extend to the cost of remediation of
any such problem or other condition not caused by Purchaser.  If the Title
Report, Title Exceptions and Exhibit B have not been received by Purchaser
within ten (10) days after the Effective Date, then the Inspection Period shall
be extended one (1) day for each day of delay in Purchaser’s receipt of such
items, provided, in no event, shall the Inspection Period be extended by more
than fifteen (15) days.

 

(b)                                 Representations, Warranties and Covenants of
Seller.  Seller shall have duly performed each and every agreement to be
performed by Seller hereunder, and Seller’s representations and warranties set
forth in paragraph 8 below shall be true and correct in all material respects as
of the Closing Date.

 

(c)                                  Continued Operation.  Seller shall operate
the Property in an efficient and business-like manner and shall maintain the
Property in substantially its present state of repair up to the Closing Date.

 

(d)                                 Service Contracts.  Purchaser shall be
satisfied that all Service Contracts are either personal in a nature to Seller
or can be terminated without liability to Purchaser.

 

In the event any of the conditions set forth in this paragraph 6 are not timely
satisfied, Purchaser shall have the right to terminate this Agreement.  The
conditions set forth in this paragraph 6 are solely for the benefit of Purchaser
and may be waived only by Purchaser.  Purchaser shall at all times have the
right to waive any condition.  The waiver by Purchaser of any condition shall
relieve Seller of any liability or obligation as respects any representation,
warranty or covenant of Seller unless Seller shall otherwise agree in writing. 
Neither Seller nor Purchaser shall act or fail to act for the purpose of
permitting or causing any condition in this paragraph 6 to fail (except to the
extent Purchaser, in its sole discretion, exercises its right to disapprove any
such items or matters).

 

7.                                       [intentionally deleted]

 

8.                                       Representations and Warranties.  Seller
hereby represents and warrants to Purchaser that the following facts are, as of
the date hereof, true and correct, which representations and warranties shall
terminate one year after the Closing (it being understood that such
representations and warranties are subject to Exhibit B which shall be prepared
by Seller and delivered to Purchaser within ten (10) days after the Effective
Date):

 

(a)                                  No part of the Property is subject to any
judgment of any court, agency or instrumentality or to any litigation, and
Seller has no Knowledge of any pending or threatened litigation affecting the
Property, except as set forth on Exhibit B attached hereto.

 

(b)                                 Seller is not in material default under any
Service Contract or other agreement affecting the Property.

 

6

--------------------------------------------------------------------------------


 

(c)                                  No part of the Property is subject to any
condemnation or similar proceeding, and Seller has no Knowledge of any pending
or threatened condemnation or similar proceeding.

 

(d)                                 Seller has received no written notice from
any governmental authority that the Property is in violation of any governmental
order, regulation, statute, ordinance, rule or restriction dealing with the use,
operation, safety or maintenance thereof, except as set forth on Exhibit B
attached hereto, and Seller has received no notices from any insurance carriers
requiring repairs or alterations to the Land or the Improvements.

 

(e)                                  Seller has not obligated itself in any
manner whatsoever to sell or otherwise dispose of the Property, or any part
thereof, to any party other than Purchaser.

 

(f)                                    At the Closing, Seller will deliver
exclusive possession of the Property to Purchaser free and clear of any leases,
tenancies or parties in possession except for the Lease (as defined in
paragraph 10).

 

(g)                                 No commitments have been made to any
governmental authority, utility company, school board, church or other religious
body, homeowners or homeowners’ association, or to any other organization, group
or individual, relating to the Property which would impose an obligation upon
Purchaser or its successors and assigns to make any contributions or dedications
of money or land or to construct, install or maintain any improvements of a
public or private nature on or off the Property. The provisions of this
subparagraph shall not apply to any regular and nondiscriminatory local real
estate or school taxes assessed against the Property or to normal development
fees payable to the City.

 

(h)                                 This Agreement has been approved by Seller’s
Board of Directors, the person executing this Agreement on behalf of Seller has
full right, title, authority and capacity to execute and perform this Agreement,
and Seller will deliver at the Closing documentation in form acceptable to
Purchaser evidencing Seller’s authority to execute and deliver the Deed and all
other documents relating to the Closing of this transaction.

 

(i)                                     To the Knowledge of Seller, all water,
sewer, gas, electric, telephone and drainage facilities, and other utilities
required for the normal and proper operation of the Property are installed and
are adequate to serve the Property for its current use.  To the Knowledge of
Seller, all utilities serving the Property enter the Property through publicly
dedicated roads or through currently effective public or private easements,
except as otherwise disclosed on Exhibit B attached hereto.  To the Knowledge of
Seller, no fact or condition exists which would result in the termination or
impairment of such utility services to the Property.

 

(j)                                     To the Knowledge of Seller, and except
as otherwise disclosed on Exhibit B attached hereto, the Property complies with,
and is not in material violation of, Environmental Laws

 

7

--------------------------------------------------------------------------------


 

related to the Property and there has been no release of Hazardous Materials on
or from the Property in violation of law.  The term “Environmental Laws” shall
include, without limitation, the Federal Clean Air Act, the Federal Clean Water
Act, the Water Quality Act of 1987, the Federal Insecticide, Fungicide and
Rodenticide Act (“FIFRA”), the Federal Marine Protection, Research and
Sanctuaries Act, the National Environmental Policy Act, the Noise Control Act,
the Occupational Safety and Health Act, the Resource Conservation and Recovery
Act (“RCRA”), as amended by the Hazardous and Solid Waste Amendments of 1984,
the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act and the Emergency Planning and Community
Right to Know Act, the Toxic Substance Control Act (“PACIFIC”), and the Atomic
Energy Act, all as may be amended, with implementing regulations and
guidelines.  Environmental Laws shall also include all state, regional, county,
municipal and other local laws, regulations and ordinances that are equivalent
or similar to the federal laws recited above or purport to regulate Hazardous
Materials.  The term “Hazardous Materials” shall include, without limitation,
any hazardous substance, pollutant, or contaminant regulated under CERCLA, oil
and petroleum products and natural gas, liquified natural gas, synthetic gas
usable for fuel, pesticides regulated under FIFRA, asbestos, polychlorinated,
biphenals, and other substances regulated under PACIFIC, source material,
special nuclear material, and by-product materials regulated under the Atomic
Energy Act, and industrial process and pollution control waste to the extent
regulated under applicable Environmental Laws.

 

(k)                                  To the Knowledge of Seller, no dry wells or
underground storage facilities have been or are situated on the Land.

 

(l)                                     To the Knowledge of Seller, there are no
soil or archaeological conditions on the Land adverse to its current use other
than earthquake fault lines.

 

(m)                               No transaction, privilege, use, sales,
personal property, withholding or other tax with respect to the Property is
delinquent.

 

(o)                                 No attachments, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings are pending or, to Seller’s Knowledge, threatened against
Seller or the Property, nor are any of such proceedings contemplated by Seller.

 

(p)                                 No bill or other payment due with respect to
the ownership, operation and maintenance of the Property is delinquent.

 

(q)                                 To the Knowledge of Seller, there are no
material physical defects in the construction of the Improvements except as set
forth on Exhibit B attached hereto.

 

8

--------------------------------------------------------------------------------


 

(r)                                    To the Knowledge of Seller, there are no
covenants, restrictions or other agreements affecting the Property other than
Permitted Exceptions and those items delivered pursuant to paragraph 5 above or
as set forth on Exhibit B attached hereto.

 

9.                                       Purchaser Representation.  Purchaser
hereby represents and warrants to Purchaser that, as of the date hereof, the
person executing this Agreement on behalf of Purchaser has full right, title,
authority and capacity to execute and perform this Agreement and all other
documents relating to the Closing of this transaction.

 

10.                                 Lease-Back.  At the Closing, Seller shall
lease the Property from Purchaser pursuant to a lease agreement (the “Lease”)
including the following basic terms and provisions (which have been agreed to by
Seller and Purchaser):

 

(a)                                  The primary term of the Lease shall be
fifteen (15) years.

 

(b)                                 Base rent shall be payable in monthly
installments at the initial rate of $1.95 per rentable square foot contained in
the Buildings (using the same number of rentable square feet on which the
Purchase Price is calculated pursuant to Paragraph 2), with two and one-half
percent (2 1/2%) annual increases on a cumulative basis.

 

(c)                                  The Lease shall be “triple net” and Seller
shall pay all costs and expenses relating to the ownership and operation of the
Property, including, without limitation, ad valorem taxes, insurance, utilities
and maintenance costs.

 

(d)                                 Seller shall have two options to renew the
term of the Lease for two (2) consecutive periods of five (5) years each.  Base
rent for the first renewal term shall be at the same rate (with the annual
increase) as determined pursuant to subparagraph (b) above (by way of example,
the base rent for the first year for the first renewal term shall be the base
rent applicable during the last year of the primary term increased by 2 ½%), and
base rent for the second renewal term shall be at the then current market rate.

 

(e)                                  Seller shall provide a security deposit in
an amount equal to twelve (12) months’ initial base rent; provided, however,
that so long as Seller is not then in default under the Lease, and no event or
condition has occurred which, with the giving of notice or the passage of time,
could result in a default by Seller under the Lease, then the security deposit
shall be reduced to six (6) months base rent after the tenth year of the Lease. 
The security deposit shall be in the form of an irrevocable standby letter of
credit issued by a national bank satisfactory to Purchaser and in form and
content satisfactory to Purchaser.  The letter of credit shall remain in effect
throughout the entire lease term, including any renewals thereof, and for thirty
(30) days thereafter.

 

(f)                                    Seller shall have the option to purchase
the Property concurrent with the expiration of the primary lease term at a cash
price of $20,000,000.00.

 

9

--------------------------------------------------------------------------------


 

(g)                                 Seller shall have Purchaser’s proxy to vote
at association meetings or take action by written consent in lieu of such
association meeting, provided Purchaser’s prior approval to vote or take action
by written consent is needed before Seller votes on any matter which would
impose a monetary obligation on Purchaser.

 

(h)                                 Seller shall have the right to make further
improvements to the Land and Buildings during the Lease term in accordance with
provisions to be set forth in the Lease.

 

The remaining terms and conditions of the Lease shall be negotiated by Seller
and Purchaser after the Effective Date.  The initial draft of the Lease shall be
prepared by Seller’s counsel.  If the form of the Lease is not finalized and
agreed to by both parties (despite their good faith efforts to do so) within
thirty-five (35) days after the Effective Date (the “Lease Approval Period”),
then either party shall have the right to terminate this Agreement by delivering
written notice thereof to the other party at any time after the expiration of
the Lease Approval Period.  If Purchaser has not received the initial draft of
the Lease from Seller’s counsel within five (5) days after the Effective Date,
then the Lease Approval Period and the Inspection Period shall be extended by
one day for each day of delay.  The Lease will be in a form with terms and
conditions consistent with other comparable bio-tech lease transactions in the
area.

 

11.                                 Right of First Offer.

 

(a)                                  If Seller should desire to offer the
property known as 6154 Nancy Ridge Drive, as more particularly described on
Exhibit C attached hereto and made a part hereof (the “Adjoining Property”), for
sale, Seller shall first give written notice to Purchaser stating the purchase
price and other terms (the “Proposed Terms”) which Seller would be willing to
accept.  At any time within thirty (30) days following written notice to
Purchaser of the Proposed Terms (the “Offer Period”), Purchaser may elect to
purchase the Adjoining Property on the Proposed Terms by written notice to
Seller accompanied by a cashier’s check payable to the escrow agent specified in
the Proposed Terms in an amount equal to the earnest money specified in the
Proposed Terms.  In addition, Seller agrees to negotiate with Purchaser
regarding the Adjoining Property during the Offer Period, and it is acknowledged
that Purchaser and Seller may reach an agreement during the Offer Period for the
sale of the Adjoining Property to Purchaser on terms other than the Proposed
Terms.  The Proposed Terms, if accepted by Purchaser, or any such other terms to
which Seller and Purchaser shall agree are referred to herein as the “Agreed
Terms”.

 

(b)                                 If Purchaser elects to purchase the
Adjoining Property as provided in subparagraph (a), then Seller and Purchaser
shall proceed to close the sale of the Adjoining Property on the Agreed Terms at
the closing date specified in the Agreed Terms which shall be not less than
sixty (60) days and not more than ninety (90) days after written notice to
Purchaser of the Proposed Terms.  If the closing fails to occur by reason of a
default of Purchaser, Seller shall be entitled to receive the earnest money as
liquidated damages, and Seller shall thereafter be free to

 

10

--------------------------------------------------------------------------------


 

sell the Adjoining Property without further compliance with the provisions of
this paragraph 11.  If the closing fails to occur by reason of a default of
Seller, then, at the option of Purchaser, either the earnest money shall be
returned to Purchaser and the provisions of this paragraph 11 shall apply to any
subsequent sale of the Adjoining Property, or Purchaser shall be entitled to the
remedy of specific performance.

 

(c)                                  If Purchaser does not elect to purchase the
Adjoining Property as provided in subparagraph (a), then Seller may negotiate a
contract of sale to sell the Adjoining Property to another party; provided that
if the sales price offered to such other party is more than five percent (5%)
below the sales price offered to Purchaser in the Proposed Terms (“Reduced Price
Terms”), then Seller shall give written notice of such reduced price to
Purchaser, and Purchaser shall have a period of ten (10) days following the
delivery of such written notice within which to elect to purchase the Adjoining
Property at such reduced price, before Seller may close the sale with such other
party.  If Purchaser elects to purchase the Adjoining Property as provided in
this subparagraph (c), then Seller and Purchaser shall proceed to close the sale
of the Adjoining Property on the Reduced Price Terms at a closing to be held not
more than forty-five (45) days after written notice to Purchaser of the Reduced
Price Terms.  If the closing fails to occur within said forty-five (45) day
period for any reason other than default of Seller, Seller shall be entitled to
receive the earnest money as liquidated damages, and Seller shall thereafter be
free to sell the Adjoining Property without further compliance with the
provisions of this paragraph 11.  If the closing fails to occur by reason of a
default of Seller, then, at the option of Purchaser, either the earnest money
shall be returned to Purchaser and the provisions of this paragraph 11 shall
apply to any subsequent sale of the Adjoining Property, or Purchaser shall be
entitled to the remedy of specific performance.

 

(d)                                 The provisions of this paragraph 11 shall
survive the Closing.  The provisions of this paragraph 11 shall have no force
and effect if the Closing does not occur.

 

12.                                 Closing.  As used herein, the term “Closing”
shall mean the recording of the grant deed and completion of the events
described in this paragraph 12.

 

(a)                                  Closing Date.  The Closing shall be held on
or before the date (the “Closing Date”) which is thirty (30) days after the last
day of the Inspection Period.

 

(b)                                 Seller’s Deliveries.  On or before the
Closing Date, Seller shall deliver, or cause to be delivered, to the Escrow
Agent the following items, and at the Closing the Escrow Agent shall deliver
such items to Purchaser:

 

(iii)                               A grant deed (the “Deed”) conveying to
Purchaser the Property.

 

(iv)                              A General Conveyance and Assignment assigning
all of Seller’s right, title and interest in and to the Licenses and Permits,
and the Records and Plans.

 

11

--------------------------------------------------------------------------------


 

(v)                                 As a condition to closing, and not as a
covenant, Seller shall cause the Title Company to deliver to Purchaser an ALTA
Owner’s Extended Coverage Title Policy (the “Title Policy”) in the amount of the
Purchase Price issued by the Title Company, with such endorsements as Purchaser
may require, insuring good and marketable title to the Property and any
easements benefiting the Property and being subject to no exceptions other than
(a) any liens placed on the Property in connection with Purchaser’s financing of
its purchase of the Property, and (b) the Permitted Exceptions.

 

(vi)                              Any lien affidavits, title insurance
statements of information, transfer declarations or mechanics lien
indemnifications as may be reasonably requested by the Title Company in order to
issue the Title Policy.

 

(vii)                           Copies of all Records and Plans, all Licenses
and Permits, and all other documents or contracts pertaining to the ownership,
operation or maintenance of the Property (but not those relating to operation of
Seller’s business unless specific to owning or operating the Property) as may be
in the possession of, or reasonably available to Seller.

 

(viii)                        A list of all utilities pertaining to the Property
together with utility account numbers.

 

(ix)                                An executed counterpart of the Lease.

 

(c)                                  Purchaser’s Deliveries.  On or before the
Closing Date, Purchaser shall deliver the following items to the Escrow Agent,
and at the Closing the Escrow Agent shall deliver such items to Seller:

 

(i)                                     The Purchase Price in the manner as
provided in paragraph 2.

 

(ii)                                  An executed counterpart of the Lease.

 

(d)                                 Possession.  At the Closing, Seller shall
deliver to Purchaser possession of the Property, free and clear of all tenancies
of every kind and the rights of parties in possession except for the Lease.

 

(e)                                  Additional Deliveries.  On or before the
Closing Date each party shall provide to the other, to the Escrow Agent and to
the Title Company such documentation as may be reasonably requested or required
in order to confirm the proper authority of such party to consummate this
transaction and for the Title Company to issue the Title Policy.

 

(f)                                    Closing Costs and Expenses.  Seller shall
pay that portion of the premium for the Title Policy that would have been
charged for a CLTA owner’s title policy, and Purchaser

 

12

--------------------------------------------------------------------------------


 

shall pay the balance of the premium plus cost of endorsements.  Seller shall
pay the cost of state and any other documentary stamps or transfer taxes
required in connection with the Deed.  Seller shall pay the recording costs
relating to the sale and purchase and Purchaser shall pay the recording costs
relating to its financing.  Escrow charges shall be divided equally between the
parties.  Except as otherwise provided herein, all escrow and closing costs
shall be allocated to and paid by Seller or Purchaser in accordance with the
manner in which such costs are customarily paid by such parties in sales of
similar property in the county in which the Land is located; provided, however,
each party shall pay its own attorneys’ fees.

 

(g)                                 Withholding of Taxes for Foreign Persons. 
Seller agrees to furnish to Purchaser at least ten (10) days prior to the
Closing Date all documentation required by Internal Revenue Code Section 1445
and California Revenue and Taxation Code Sections 18805 and 26131, if
applicable.

 

(h)                                 Reporting Transaction to Internal Revenue
Service.  Purchaser and Seller hereby acknowledge and agree that the Escrow
Agent shall be responsible for preparing a Form 1099-S and providing such form
to the Internal Revenue Service.

 

13.                                 Prorations.  Purchaser shall pay to Seller
or Seller shall pay to Purchaser, as the case may be, in cash at Closing a sum
equal to the net balance determined by computation of the following closing
adjustments.  All such adjustments shall be made as of the Closing Date.

 

(a)                                  Credits to Seller.

 

(i)                                     Prepaid premiums on insurance policies
carried by Seller, if any, which are assigned to Purchaser at the Closing at the
request of Purchaser.

 

(ii)                                  Prepaid charges for public utility
services or other operating expenses paid by Seller, if any.

 

(iii)                               Prepaid ad valorem taxes for any period
prior to the Closing Date (for the current year computed on the basis of current
tax statements, if available; and if not available, computed on the basis of tax
statements for the immediately preceding year, and later adjusted as of the
Closing Date on the basis of tax statements for the current year, when they
become available)

 

(b)                                 Credits to Purchaser.  Unpaid ad valorem
taxes for any period prior to the Closing Date (for the current year computed on
the basis of current tax statements, if available; and if not available,
computed on the basis of tax statements for the immediately preceding year, and
later adjusted as of the Closing Date on the basis of tax statements for the
current year, when they become available).

 

13

--------------------------------------------------------------------------------


 

14.                                 Casualty or Condemnation.  If, on the
Closing Date or prior thereto, any casualty shall occur with respect to the
Improvements or any condemnation proceedings affecting a material part of the
Property shall be commenced or threatened, Purchaser may, at its option, either
(i) terminate this Agreement by delivering written notice thereof to Seller or
(ii) in the event Purchaser does not elect to terminate this Agreement or if the
condemnation does not affect a material part of the Property, proceed to close
this transaction with no reduction in the Purchase Price, and Purchaser shall be
entitled to all casualty insurance proceeds or all right, title and interest in
and to any condemnation proceeds or awards or sales price in lieu of
condemnation, and Purchaser shall also receive a credit against the Purchase
Price in an amount equal to any deductible under Seller’s insurance; provided,
however, that Purchaser shall be obligated to comply with its obligations under
the applicable provisions of the Lease regarding application of any such
casualty insurance proceeds and any condemnation proceeds or awards or sale
price in lieu of condemnation.  Notwithstanding anything to the contrary in this
Agreement, in the event of any casualty or condemnation that is likely to exceed
One Hundred Thousand Dollars to repair or diminution in value, Seller may at its
option terminate this Agreement by delivering written notice to Purchaser. 
Seller agrees to notify Purchaser in writing immediately after any casualty has
occurred or any condemnation proceedings are commenced or threatened.  Purchaser
shall be entitled to participate in the negotiation of any settlement with the
casualty insurance carrier or the condemning authorities, and unless or until
this Agreement is terminated, Seller shall take no action with respect to any
such activity or proceeding without the prior written approval of Purchaser,
which approval shall not be unreasonably withheld.

 

15.                                 Termination, Default and Remedies.

 

(a)                                  Permitted Termination.  If this Agreement
is terminated because of a failure of one or more of the contingencies or under
the authorizations specified in paragraphs 4(b), 6, 10, 14 or 15(c) hereof (a
“Permitted Termination”), the Deposit shall be immediately returned to
Purchaser, and the parties shall have no further rights or obligations
hereunder.

 

(b)                                 DEFAULT BY PURCHASER.  BY PLACING THEIR
INITIALS IMMEDIATELY BELOW, SELLER AND PURCHASER ACKNOWLEDGE THAT, IN THE EVENT
OF A BREACH OF THIS AGREEMENT BY PURCHASER, SELLER’S DAMAGES WOULD BE DIFFICULT
TO ASCERTAIN. THEREFORE, THE PARTIES HAVE AGREED TO A MEANS OF ESTABLISHING
LIQUIDATED DAMAGES IN AN AMOUNT THAT WILL PROVIDE REASONABLE COMPENSATION TO
SELLER FOR ITS POTENTIAL LOSSES.  IF SELLER SHALL NOT BE IN DEFAULT HEREUNDER
AND PURCHASER SHALL FAIL TO CONSUMMATE THIS AGREEMENT FOR ANY REASON OTHER THAN
A PERMITTED TERMINATION, SELLER SHALL HAVE THE RIGHT TO RECEIVE THE DEPOSIT AS
LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR PURCHASER’S
DEFAULT, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN EXPRESSLY
WAIVED BY SELLER.  BY PLACING THEIR INITIALS AT THE PLACES PROVIDED, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT
THAT EACH

 

14

--------------------------------------------------------------------------------


 

PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS MADE.

 

PURCHASER        /init/        (initials)                                                  
SELLER        /init/        (initials)

 

(c)                                  Default by Seller.  If Purchaser shall not
be in default hereunder and if Seller fails to consummate this Agreement for any
reason, Purchaser shall have the right to either (i) terminate this Agreement
and receive a refund of the Deposit, or (ii) enforce specific performance of
Seller’s obligations under this Agreement, maintain an action against Seller for
damages, or seek all other rights, recourses or remedies available to Purchaser
whether hereunder, at law, or in equity, said rights, remedies and recourses
being cumulative.

 

(d)                                 Attorneys’ Fees.  If either party shall be
required to employ an attorney to enforce or defend the rights of such party
hereunder, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs, specifically including the fees of any expert
witnesses.

 

16.                                 No Brokers.  Seller and Purchaser each
represent to the other that there are no brokers instrumental in the procurement
of this Agreement or the transaction contemplated hereby.  Seller and Purchaser
hereby indemnify and hold harmless each other from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by the indemnifying party or on its behalf with any broker or finder
in connection with this Agreement or the transaction contemplated hereby.  This
paragraph shall survive the Closing or any termination of this Agreement.

 

17.                                 Miscellaneous.

 

(a)                                  Notices.  Any notice or communication
required or permitted hereunder shall be in writing and shall be deemed to be
delivered when actually received or, regardless of whether actually received or
not, (i) when deposited with Federal Express, Emery, DHL, UPS, or other
overnight air courier service, (ii) when transmitted via facsimile, or (iii)
when deposited in the United States mail, postage prepaid, certified mail,
return receipt requested, addressed to the addressee as follows or to such other
address or facsimile number as shall hereafter be designated by written notice
by the addressee actually received by the other party at least twenty (20) days
prior to the effective date of the change:

 

If to Seller:

 

Arena Pharmaceuticals, Inc.

 

 

6166 Nancy Ridge Drive

 

 

San Diego, California 92121

 

 

Attn:     Chief Financial Officer

 

15

--------------------------------------------------------------------------------


 

 

 

Facsimile No.  858/677-0505

 

 

 

 

 

with copy to:

 

 

 

 

 

Arena Pharmaceuticals, Inc.

 

 

6166 Nancy Ridge Drive

 

 

San Diego, California  92121

 

 

Attn:     General Counsel

 

 

Facsimile No.  858/677-0065

 

 

 

If to Purchaser:

Lincoln Property Company Commercial, Inc.

 

 

800 West Sixth Street, Suite 1680

 

 

Los Angeles, California 90017

 

 

Attn:     John Ghiselli

 

 

Facsimile No.  213/996-2601

 

 

 

 

 

with copies to:

 

 

 

 

 

Lincoln Property Company

 

 

3300 Lincoln Plaza

 

 

500 North Akard

 

 

Dallas, Texas 75201

 

 

Attn:     Gregory S. Courtwright

 

 

Facsimile No.  214/740-3460

 

 

 

 

 

Powell & Coleman, L.L.P.

 

 

8080 North Central Expressway, Suite 1380

 

 

Dallas, Texas 75206

 

 

Attn:     William D. Powell

 

 

Facsimile No.  214/373-8768

 

 

 

If to Escrow Agent:

 

First American Title Insurance Company

 

 

515 South Figueroa Street, Suite 700

 

 

Los Angeles, California 90071

 

 

Attn: Greg Schultz

 

 

Facsimile No.  213/623-2868

 

(b)                                 Effective Date.  The term “Effective Date”
as used herein shall mean the date on which the Escrow Agent receives a fully
executed copy of this Agreement by Purchaser and Seller.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Confidentiality.  The Lease will include a
provision to protect Seller’s proprietary information.

 

(d)                                 Return of Documents.  In the event this
Agreement is terminated or Purchaser fails to perform hereunder, Purchaser shall
promptly return to Seller any statements, documents, schedules, exhibits and
other written information obtained from Seller in connection with this Agreement
or the transaction contemplated herein.

 

(e)                                  Integration.  This Agreement contains the
complete agreement between the parties and cannot be varied except by the
written agreement of the parties.  The parties agree that there are no oral
agreements, understandings, representations or warranties which are not
expressly set forth herein.

 

(f)                                    Multiple Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
instrument.

 

(g)                                 Severability.  If one or more of the
provisions contained in this Agreement are held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired, unless the absence of
the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such case use their best efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

 

(h)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

 

(i)                                     Business Days.  If the final day of any
period or any date of performance under this Agreement falls on a Saturday,
Sunday or legal holiday under the laws of the State of California or the United
States, then the final day of the period or the date of performance shall be
extended to the second consecutive day which is not a Saturday, Sunday or legal
holiday.

 

(j)                                     Indemnity.  Seller shall fully indemnify
and hold Purchaser harmless from and against any claim, demand, loss, liability,
damage or expense (including reasonable attorneys’ fees) arising out of or in
connection with the ownership, condition and/or operation of the Property prior
to the Closing Date.

 

(k)                                  Knowledge.  For purposes of this Agreement,
“Knowledge” means the actual knowledge of the Chief Executive Officer, Chief
Financial Officer, the General Counsel and Facilities Manager of Seller without
any duty of inquiry.

 

17

--------------------------------------------------------------------------------


 

(l)                                     Survival.  Any portion of this Agreement
not otherwise consummated at the Closing, specifically including, without
limitation, the indemnity by Purchaser set forth in paragraph 6(a), the
representations and warranties of Seller set forth in Paragraph 8, the
provisions of paragraph 11, and the indemnity by Seller set forth in
paragraph 17(j), and will survive the Closing of this transaction as a
continuing agreement by and between the parties, provided that the
representations and warranties of Seller set forth in Paragraph 8 shall
terminate one year after the Closing Date.

 

(m)                               Applicable Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California.

 

(n)                                 Escrow.  The Escrow Agent shall hold all
monies and/or documents delivered in escrow pursuant to this Agreement in
accordance with the terms of an Escrow Agreement to be entered into among
Seller, Purchaser and the Escrow Agent after the execution of this Agreement. 
If any of the provisions of this Agreement conflict with said Escrow Agreement,
this Agreement shall govern and control.  Any cancellation fees of the Escrow
Agent shall be borne equally by the parties.

 

(o)                                 Operation of Property.  While this Agreement
is in effect Seller will not, without the prior written consent of Purchaser,
which may be granted or withheld in Purchaser’s reasonable discretion, execute
or enter into any leases, service contracts or other instruments or agreements
encumbering the Property or the ownership thereof in any way.  Seller covenants
and agrees that between the Effective Date and the Closing Date, Seller shall
operate, manage and maintain the Property in good condition and repair and
consistent with Seller’s prior practice, not commit waste of any portion of the
Property affecting the value of the Property in any material respect, maintain
all insurance coverages in effect, advise Purchaser promptly of any litigation,
arbitration or administrative hearing before any court or governmental agency
concerning or affecting the Property which is instituted or threatened after the
date of this Agreement, not create any lien or encumbrance (other than the
Permitted Exceptions) on the Property or any portion thereof, and pay or cause
to be paid all taxes, assessments and other impositions levied or assessed on
the Property or any part thereof prior to the date on which the payment thereof
is due.

 

(p)                                 Exhibits.  All exhibits attached to this
Agreement shall be deemed to be incorporated herein and made a part hereof.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this instrument as
of the dates set forth below.

 

 

 

SELLER:

 

 

 

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Joseph F. Mooney

 

 

 

 

Title:

Chief Financial Officer

 

Date

March 11, 2003

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

LINCOLN PROPERTY COMPANY
COMMERCIAL, INC.

 

 

 

 

 

By:

/s/ John Ghiselli

 

 

 

 

Title:

S.V.P.

 

Date:

March 12, 2003

 

 

 

19

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned Escrow Agent acknowledges receipt of a fully-executed copy of
this Agreement of Purchase and Sale, and agrees to hold and disburse the Deposit
and any other funds received by it in accordance with the terms and conditions
of this Agreement; subject, however, to the terms and provisions of any Escrow
Agreement entered into by and among Seller, Purchaser and the Escrow Agent.

 

 

 

FIRST AMERICAN TITLE INSURANCE
COMPANY

 

 

 

 

 

 

By:

/s/ Carolin Hoff

 

 

 

Title:

Certified Escrow Officer

Date: 

March 13, 2003

 

 

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE OF EXHIBITS

 

 

Exhibit A - Description of Land

 

Exhibit B - Disclosures

 

Exhibit C - Description of Adjoining Property

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
SAN DIEGO, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

PARCEL 9 OF PARCEL MAP NO. 17347, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, AS PER THE MAP THEREOF FILED IN THE OFFICE OF THE SAN DIEGO
COUNTY RECORDER ON APRIL 13, 1994 AS FILE NO. 1994-0242762 OF OFFICIAL RECORDS.

 

RESERVING THEREFROM, ALL EASEMENTS AS CREATED, SET FORTH, DEFINED DESCRIBED AND
GRANTED IN THAT CERTAIN “DECLARATION OF RECIPROCAL EASEMENTS OF THE SORRENTO
RIDGE BUSINESS PARK PLANNED INDUSTRIAL DEVELOPMENT” RECORDED APRIL 13, 1994 AS
FILE NO. 1994-0242763 OF OFFICIAL RECORDS.

 

PARCEL B:

 

A NONEXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC AND VEHICLE PARKING UPON, OVER AND ACROSS THE “COMMON AREA” FOR THE
BENEFIT OF THE OWNER, PRESENT AND FUTURE, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, TENANTS, CUSTOMERS AND INVITEES, TOGETHER WITH A NONEXCLUSIVE EASEMENT
UNDER AND THROUGH THE “COMMON AREA” FOR THE INSTALLATION, MAINTENANCE, REMOVAL,
AND REPLACEMENT OF WATER DRAINAGE SYSTEMS OR STRUCTURES, WATER MAINS, SEWERS,
WATER SPRINKLER SYSTEM LIENS, TELEPHONE OR ELECTRICAL CONDUITS OR SYSTEMS, GAS
MAINS AND ANY OTHER PUBLIC UTILITIES AND/OR SERVICE EASEMENTS, AS CREATED SET
FORTH, DEFINED, DESCRIBED AND GRANTED IN THAT CERTAIN “DECLARATION OF RECIPROCAL
EASEMENTS OF THE SORRENTO RIDGE BUSINESS PARK PLANNED INDUSTRIAL DEVELOPMENT”
RECORDED APRIL 13, 1994 AS FILE NO. 1994-0242763 OF OFFICIAL RECORDS.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

Paragraph 8 of the Agreement, Subparagraph:

 

(d)                                 Seller has received notices from
governmental authorities regarding certain environmental health and safety and
other violations.  These writings have been disclosed to Purchaser pursuant to
Paragraph 5 of the Agreement.

 

(i)                                     Seller maintains an emergency generator
on the Property.  This generator does not enter the Property through a publicly
dedicated road or easement.

 

(j)                                     See the Phase One Environmental Site
Assessment, dated November 28, 1994, which has been provided to Purchaser
pursuant to Paragraph 5 of the Agreement.

 

(r)                                    See the title exceptions listed in the
preliminary title report provided by Title Company.  Seller has many agreements
relating to the operation of its business which may be deemed to “affect” the
Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
SAN DIEGO, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

PARCEL 12 OF PARCEL MAP NO. 17347, IN THE CITY OF SAN DIEGO, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, AS PER THE MAP THEREOF FILED IN THE OFFICE OF THE
SAN DIEGO COUNTY RECORDER ON APRIL 13, 1994 AS FILE NO. 1994-0242762 OF OFFICIAL
RECORDS.

 

PARCEL B:

 

A NONEXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC AND VEHICLE PARKING UPON, OVER AND ACROSS THE “COMMON AREA” FOR THE
BENEFIT OF THE OWNER, PRESENT AND FUTURE, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, TENANTS, CUSTOMERS AND INVITEES, TOGETHER WITH A NONEXCLUSIVE EASEMENT
UNDER AND THROUGH THE “COMMON AREA” FOR THE INSTALLATION, MAINTENANCE, REMOVAL,
AND REPLACEMENT OF WATER DRAINAGE SYSTEMS OR STRUCTURES, WATER MAINS, SEWERS,
WATER SPRINKLER SYSTEM LIENS, TELEPHONES OR ELECTRICAL CONDUITS OR SYSTEMS, GAS
MAINS AND ANY OTHER PUBLIC UTILITIES AND/OR SERVICE EASEMENTS, AS CREATED SET
FORTH, DEFINED, DESCRIBED AND GRANTED IN THAT CERTAIN “DECLARATION OF RECIPROCAL
EASEMENTS OF THE SORRENTO RIDGE BUSINESS PARK PLANNED INDUSTRIAL DEVELOPMENT”
RECORDED APRIL 13, 1994 AS FILE NO. 1994-0242763 OF OFFICIAL RECORDS.

 

APN:  343-350-29-00

 

--------------------------------------------------------------------------------